Clinton M. Campion, Alaska Bar No. 0812105
SEDOR WENDLANDT EVANS FILIPPI LLC
500 L Street, Suite 500
Anchorage, Alaska 99501
Phone: (907) 677-3600
Fax: (907) 677-3605
Email: campion@alaskalaw.pro

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

                    Plaintiff,

vs.
                                             Case No. 3:20-cr-00100-SLG-MMS
CORNELIUS AARON PETTUS, JR.,

                    Defendant.


                             MOTION TO CONTINUE

      Defendant Cornelius Aaron Pettus Jr., by and through counsel, Sedor,

Wendlandt, Evans & Filippi, LLC, hereby moves the Court to extend the current

motions deadline of June 17, 2021 and to vacate the current trial date of August 23,

2021 and to continue the trial date in this matter.

      On June 15, 2021, the United States of America disclosed the remainder of

the discovery it indicated it would provide to Defendant. Counsel for Defendant

requires additional time to evaluate the additional discovery and to prepare a

motion in limine.

      The United States of America has not confirmed whether it opposed to the

motion extend the motions deadline and to continue the trial date.



      Case 3:20-cr-00100-SLG-MMS Document 21 Filed 06/21/21 Page 1 of 2
     A proposed order accompanies this motion.

                Respectfully submitted this 21st day of June, 2021.

                                       SEDOR, WENDLANDT, EVANS & FILIPPI, LLC
                                       Attorneys for Defendant

                                       By:             /s/Clinton M. Campion___________
                                             Clinton M. Campion, State Bar No. 0812105
                                             SEDOR WENDLANDT EVANS FILIPPI LLC
                                             500 L Street, Suite 500Anchorage, Alaska 99501
                                             (907) 677-3600 (Telephone)
                                             (907) 677-3605 (Facsimile)
                                             Email address: campion@alaskalaw.pro
                                             COUNSEL FOR DEFENDANT




CERTIFICATE OF SERVICE
I hereby certify that a true and correct
copy of the foregoing was served this
21st day of June, 2021 electronically via
ECF on:

James A. Klugman

_ _ /s/Riza Smith___ _
Certification signature




MOTION TO CONTINUE
United States of America vs. Cornelius Aaron Pettus, Jr.                        Page 2 of 2
Case No. 3:20-cr-00100-SLG-MMS

     Case 3:20-cr-00100-SLG-MMS Document 21 Filed 06/21/21 Page 2 of 2
